Citation Nr: 0009853	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-28 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to exposure to herbicides, or, in the 
alternative, on a direct basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.

This appeal arises from a rating decision of February 1997 
from the Atlanta, Georgia, Regional Office (RO).  The veteran 
perfected an appeal of this decision to the Board of 
Veterans' Appeals (Board).  In October 1999, the case was 
remanded to the RO to schedule a hearing before a member of 
the Board.  The veteran presented testimony at a 
videoconference hearing before the undersigned member of the 
Board in January 2000.  The case has been returned to the 
Board for consideration.


FINDINGS OF FACT

1.  There is no competent evidence of peripheral neuropathy 
during service.

2.  There is no competent evidence of peripheral neuropathy 
during the one year period following the veteran's service in 
Vietnam.

3.  There is no competent evidence which shows that any 
current peripheral neuropathy is related to service.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy is 
not well grounded.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The DD-214 shows that the veteran had Vietnam service from 
May 17, 1970, to July 6, 1970.  

A June 1970 neurology consultation shows an impression of no 
evidence of neurological deficit.

A July 3, 1970, narrative summary notes the physical 
examination was within normal limits.

A July 9, 1970, narrative summary notes the physical 
examination was normal.

In August 1970, a narrative summary for physical evaluation 
board noted that the veteran had been in Vietnam for one 
month when he had begun to complain of "strange" feelings 
and that he was placed in the stockade after firing a weapon 
into his barracks.  He was then hospitalized and subsequently 
returned to confinement, only to be later hospitalized again 
and subsequently transferred to Japan and then to 
hospitalization at Fort Gordon, Georgia.  With the exception 
of areas of cutaneous hypopigmentation, the physical 
examination was within normal limits.  During his 
hospitalization at Fort Gordon, the veteran sustained a small 
laceration on an unspecified hand, which was treated.

The report of medical examination, dated in August 1970 for 
the physical evaluation board, notes the clinical evaluation 
of the neurologic system was normal.

The veteran filed an initial application for compensation or 
pension in January 1971.  He did not mention any neurological 
disorder or disability manifested by pain or numbness of the 
hand or arm.

Associated with the claims file is a letter from Central 
State Hospital in Milledgeville, Georgia, dated in May 1971, 
indicating that the veteran was hospitalized from April 1971 
with a psychiatric disorder.  There is no reference to any 
disorder affecting the hand or arm.  A letter from the same 
institution dated in August 1971 indicated that the veteran 
was transferred to the VA hospital in Tuskegee in August 
1971.  There is no mention of hand or arm disorder.

A hospital summary from VA hospital in Tuskegee, Alabama, for 
hospitalization from August to October 1971, showed that the 
veteran had no physical complaints, and his physical and 
neurological examinations were within normal limits.

The veteran was again hospitalized at VAH Tuskegee from 
January to March 1972.  His physical and neurological 
examinations were within normal limits, and an x-ray of the 
left hand showed no fracture or dislocation of the bones of 
that hand.

On VA examination in December 1974, the veteran had no 
complaints referable to his hand or arm.  On examination, he 
was noted to have a slight but definite tremor to his body 
and extended fingers.  His palms were rather soft and rather 
moist.  Coordination tests were done normally.  The diagnosis 
related to the veteran's mental condition only.

On VA examination in January 1976, the veteran complained 
that his fingers burned and itched.  On examination, the 
doctor noted slight but definite tremor and quiver in the 
veteran's body and extended fingers.  The diagnosis again 
related only to the veteran's mental condition.

On VA examination in December 1981, the veteran had no 
complaints about his hands or arms.  The slight tremor was 
again noted, and no diagnosis given.

On VA hospitalization from June to July 1982, physical 
examination was within normal limits.  On VA examination in 
January 1984, the veteran was noted to have a slight tremor 
to his extended fingers, for which no diagnosis was given.  
On VA examination in December 1985, the slight tremor was 
again noted and no diagnosis given.

On VA examination in December 1987, the veteran reported 
having pains in the third finger of the left hand.  He said 
the examining doctor and others had told him there was 
nothing that could be done about it.  On examination, there 
was a little tremor to his extended fingers.

A VA hospital discharge summary for hospitalization from 
August 1989 to October 1989 notes that the physical 
examination was generally not remarkable.  The veteran 
complained of pain in the left hand and forearm.

A VA hospital discharge summary for hospitalization from 
September to October 1992 noted complaints of chronic finger 
pain.  The physical examination was unremarkable and the 
extremity examination showed fingers without any 
abnormalities.

A VA hospital discharge summary for hospitalization from 
March 1993 to April 1993 noted a complaint of chronic finger 
pain in the right fourth digit, rule out glomus lesion.  The 
physical examination was remarkable for no acute pathology.  
The veteran's complaints of finger pain were evaluated by 
orthopedic service during his hospitalization, and it was 
noted that he would follow up after his discharge.  It was 
noted that his complaints of pain were often incongruent with 
his affect.  X-rays of the finger were within normal limits.

A VA hospital discharge summary for hospitalization from 
April to May 1994 notes the general physical condition was 
satisfactory.  During hospitalization, the veteran complained 
of pain in the ring finger of the left hand.  An x-ray of the 
left hand was done.  The diagnoses included rule out 
arthritis, fingers left hand.

During VA hospitalization from September to October 1996, the 
veteran was noted to be in satisfactory physical condition 
except for pain and numbness in the left hand, arm, and 
shoulder.  Electromyographic (EMG) studies of the left arm 
and hand resulted in a diagnosis of diffuse peripheral 
neuropathy involving the left hand, arm, and shoulder.

A July 1997 VA history and physical examination report notes 
an impression of peripheral neuropathy of the left arm.  The 
veteran claimed that peripheral neuropathy of the left arm 
had been going on for approximately 25 years.

An August 1997 VA discharge instruction include a diagnosis 
of peripheral neuropathy.

The veteran and a friend presented videoconference testimony 
before the undersigned member of the Board in January 2000.  
The veteran testified that he was in Vietnam, fell into a 
ditch, and had a nervous breakdown.  He indicated that he had 
pain in his finger since 1970 or 1971, following his return 
to the United States and that he had complained of the pain 
to medical professionals.  The veteran also presented 
testimony concerning his current symptoms.  Additionally, the 
veteran's friend presented testimony concerning her current 
observations of the veteran and his pain symptoms.


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

A claimant for VA disability benefits has the preliminary 
responsibility to submit a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim for service connection 
requires three elements to be well grounded.  It requires 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Truthfulness 
of the evidence is presumed in determining whether a claim is 
well-grounded.  Id. at 504.

The veteran has presented competent evidence of a current 
diagnosis of peripheral neuropathy involving his left 
shoulder, arm, and hand.  This is a current disability 
satisfying the first element of a well-grounded claim.

The veteran testified that he began having pain in his finger 
during military service after he returned to the United 
States from Vietnam, in 1970 or 1971.  While the veteran is 
competent to testify to what he experienced, he is not 
competent to attribute that symptom to a diagnosis, and there 
is no diagnosis given in his service medical records.  The 
veteran does not attribute or associate the pain with any 
injury in service.  The recollection of pain in the finger 
after returning to the United States is insufficient to 
satisfy the element of incurrence of disease or injury in 
service.

Even assuming that the veteran's recollection of finger pain 
during service were sufficient to show incurrence of a 
disease or injury in service, there is no competent medical 
evidence to connect his current peripheral neuropathy with 
that reported pain.

Evidence of incurrence during service and evidence of a nexus 
with service can be satisfied by (1) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  The veteran has 
testified that he had problems with pain in his left upper 
extremity since his return from Vietnam.  However, no 
competent medical evidence links his current disability with 
that reported pain.

The veteran has claimed that his peripheral neuropathy is 
secondary to herbicide exposure during his service in Vietnam.  
If a veteran is exposed to an herbicide agent during active 
military service and develops any of certain specified 
diseases within an appropriate presumptive period, the disease 
shall be service connected even though there is no record of 
the disease in service.  38 C.F.R. § 3.309(e) (1999).  The 
diseases for which such presumptive service connection may be 
established include acute and subacute peripheral neuropathy.  
Id.  For purposes of the regulation, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  Id., Note 2.  Acute and subacute peripheral 
neuropathy must manifest to a degree of 10 percent within a 
year of the last date on which the veteran was exposed to an 
herbicide during military service in order to be presumptively 
service connected.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  A 
veteran who served in Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, and who develops a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed to an herbicide during such service unless 
the presumption is rebutted by affirmative evidence to 
establish otherwise.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

The veteran's claim of entitlement to service connection on a 
presumptive basis must also be denied for several reasons.  
First, he does not have the diagnosis for which presumptive 
service connection may be appropriate.  Although he has been 
diagnosed to have peripheral neuropathy, it is not 
characterized as acute or subacute.  Furthermore, a 
requirement of the regulation is that the disease appear 
within weeks or months of exposure and be resolved within two 
years of the date of onset.  The veteran was in Vietnam for 
less than two months, for much of which he was confined or 
hospitalized.  His DD Form 214 indicates that his last day in 
Vietnam was July 6, 1970.  Accordingly, under the regulations, 
that is the last date he may have been presumed to have been 
exposed to an herbicide agent, if he developed a presumptive 
disease.  Therefore, acute or subacute peripheral neuropathy 
would have to be shown by July 6, 1971, to a degree of ten 
percent in order to be presumed of service origin.  38 C.F.R. 
§ 3,307(a)(6)(ii).  The veteran's service medical records show 
no diagnosis of peripheral neuropathy during the remainder of 
his military service.  Furthermore, his immediate post-service 
medical records show no diagnosis of peripheral neuropathy 
within a year of the veteran's having left Vietnam.  His first 
diagnosis of peripheral neuropathy is in 1996.

The veteran presented testimony at a videoconference hearing 
before the undersigned member of the Board in January 2000.  
He testified that he had pain in his finger since service and 
had complained of it.  Additionally, a July 1997 VA history 
and physical examination report notes that the veteran 
claimed that he had peripheral neuropathy in the left arm for 
25 years.  However, even assuming that the veteran's report 
of such a diagnosis dating to 25 years previously were 
supported in the records, that period of time is insufficient 
to bring him within the one year presumptive period or to his 
active military service.  There is some indication of 
complaints referable to hands in the medical records as early 
as March 1972, when a hospital summary indicates that an x-
ray of the left hand showed no fracture or dislocation.  The 
record does not reflect what the veteran's complaints may 
have been at that time, but no diagnosis was given, and no 
abnormality was noted.  Since then, the veteran has, on 
periodic examinations, been noted to have a slight tremor of 
extended fingers, and one complaint of burning and itching in 
the hands was noted in 1976.  However, no diagnosis has been 
rendered for these noted complaints or signs, nor have these 
complaints or signs been associated by competent medical 
authority with peripheral neuropathy.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible, whether it is for direct service connection or 
based on a presumption.  There is no competent evidence of a 
peripheral neuropathy during service or of acute or subacute 
peripheral neuropathy within one year of service in Vietnam.  
Additionally, there is no competent evidence of a nexus, 
either in the medical evidence or though the use of statutory 
and regulatory presumptions, between any present peripheral 
neuropathy and service, or herbicide exposure during service.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498 (1995) 

Based on the foregoing, the veteran's claim for service 
connection for peripheral neuropathy is denied as being not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

